As filed with the Securities and Exchange Commission onJuly25, 2007 Securities Act File No. 2-99473 Investment Company Act File No. 811-4375 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 44 x and/or REGISTRATION STATEMENT UNDER THE x INVESTMENT COMPANY ACT OF 1940 x Amendment No. 263 (Check appropriate box or boxes) BLACKROCK FLORIDA MUNICIPAL BOND FUND OF BLACKROCK MULTI-STATE MUNICIPAL SERIES TRUST (Exact Name of Registrant as Specified in Charter) 800 Scudders Mill Road, Plainsboro, New Jersey 08536 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code (609) 282-2800 Robert C. Doll, Jr. BlackRock Florida Municipal Bond Fund of BlackRock Multi-State Municipal Series Trust 800 Scudders Mill Road, Plainsboro, New Jersey 08536 Mailing Address: P.O. Box 9011, Princeton, New Jersey 08543-9011 (Name and Address of Agent for Service) Copies to: Counsel for the Company: BlackRock Advisors, LLC Frank P. Bruno, Esq. 100 Bellevue Parkway SIDLEY AUSTINLLP Wilmington, Delaware 19809 787 Seventh Avenue New York, New York 10019-6018 It is proposed that this filing will become effective (check appropriate box) [X]immediately upon filing pursuant to paragraph (b) []on (date) pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on (date) pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [ ]This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered:Shares of Beneficial Interest. 2 This Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A (Securities Act File No. 2-99473; Investment Company Act File No. 811-4375) (the “Registration Statement”) consists of the following: (1)Facing Sheet of this Registration Statement (2)Supplement DatedJuly25, 2007 to the Prospectus (Part A) (3)Supplement DatedJuly25, 2007 to the Statement of Additional Information (Part B) (4)Part C of this Registration Statement (including signature page) Except as amended by the Supplements included in this Post-Effective Amendment No. 44 to the Registration Statement (which include the information contained in the supplements dated October 3, 2006, December 7, 2006, and March 6, 2007 filed with the Securities and Exchange Commission (the “Commission”) pursuant to Rule 497 under the Securities Act of 1933, as amended (the “Securities Act”)), Parts A and B to the Registration Statement are unchanged from the Prospectus and Statement of Additional Information included in Post-Effective Amendment No. 41 to the Registration Statement filed with the Commission on October 2, 2006. 3 BLACKROCK FLORIDA MUNICIPAL BOND FUND OF BLACKROCK MULTI-STATE MUNICIPAL SERIES TRUST Supplement DatedJuly 25, 2007 to Prospectus Dated October 2, 2006 The Fees and Expenses Table and the Examples for the BlackRock Florida Municipal Bond Fund (the “Fund”) are deleted and replaced with the following: Fees and Expenses These tables show the different fees and expenses that you may pay if you buy and hold the different classes of shares of the Fund.Future expenses may be greater or less than those indicated below. Shareholder Fees (fees paid directly from your investment)(a): Investor A Investor A1(b) Investor B(c) Investor C Investor C1(b) Institutional Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 4.25%(d) 4.00%(d) None None None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) None (e) None (e) 4.00%(d) 1.00%(d) 1.00%(d) None Maximum Sales Charge (Load) imposed on Dividend Reinvestments None None None None None None Redemption Fee None None None None None None Exchange Fee None None None None None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets): Management Fee(f) 0.55% 0.55% 0.55% 0.55% 0.55% 0.55% Distribution and/or Service (12b-1) Fees(g) 0.25% 0.10% 0.50% 1.00% 0.60% None Other Expenses (including transfer agency fees)(h)(i)(j) 0.22% 0.23% 0.24% 0.26% 0.23% 0.24% Acquired Fund Fees and Expenses(j) 0.03% 0.03% 0.03% 0.03% 0.03% 0.03% Total Annual Fund Operating Expenses(f)(i)(j) 1.05% 0.91% 1.32% 1.84% 1.41% 0.82% (a) In addition, certain selected securities dealers or other financial intermediaries may charge clients a processing fee when a client buys or redeems shares. For example, Merrill Lynch generally charges a fee of $5.35 when a client buys or redeems shares. Also, PFPC Inc., the transfer agent, charges a fee of $7.50 for redemption payments made by wire transfer and $15 for redemption by check sent via overnight mail. See “Your Account — How to Buy, Sell, Transfer and Exchange Shares.” (b) As of October 2, 2006, Investor A1 and Investor C1 shares generally are no longer available for purchase but continue to be available for dividend and capital gain reinvestment.See “Your Account – How to Buy, Sell, Transfer and Exchange Shares.” (c) Investor B shares automatically convert to Investor A1 shares, respectively, approximately ten years after you buy them and will no longer be subject to distribution fees and will be subject to lower service fees.As of October 2, 2006, Investor B shares generally are not available for purchase but are available for exchanges and for dividend and capital gain reinvestment. See “Your Account — How to Buy, Sell, Transfer and Exchange Shares.” (d) Some investors may qualify for reductions in or waivers of the sales charge (load). See “Your Account — Pricing of Shares.” (e) You may pay a deferred sales charge if you purchase $1 million or more and you redeem within 18 months (Investor A shares) or one year (Investor A1 shares). (f) The Manager may reimburse a portion of the Fund’s management fee in connection with the Fund’s investment in an affiliated money market fund.For the fiscal year ended July 31, 2006 there was no impact to the Total Annual Fund Operating Expenses. (g) If you hold Investor B, Investor C or Investor C1 shares over time, it may cost you more in distribution and service (12b-1) fees than the maximum sales charge that you would have paid if you had bought one of the other classes. (h) PFPC Inc., an affiliate of the Manager, provides transfer agency services to the Fund.The Fund pays a fee for these services.The Manager or its affiliates also provide certain accounting services to the Fund and the Fund reimburses the Manager or its affiliates for such services. (i) The Fund is required to report interest expenses associated with certain Fund investments.Such interest expense for the Fund for the most recent fiscal year (as reported in the Fund’s restated audited financial statements) was approximately 0.24%.However, the Fund did not actually pay such interest expense, and, therefore, such interest expense is not included in the Total Annual Fund Operating Expenses. (j) The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets given in the Fund’s restated annual report, which does not include Acquired Fund Fees and Expenses, and have also been restated to reflect a change in methodology for calculating transfer agency fees. 4 Examples: These examples are intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. These examples assume that you invest $10,000 in the Fund for the time periods indicated, that your investment has a 5% return each year, that you pay the sales charges, if any, that apply to the particular class and that the Fund’s operating expenses remain the same. These assumptions are not meant to indicate you will receive a 5% annual rate of return. Your annual return may be more or less than the 5% used in these examples. Although your actual costs may be higher or lower, based on these assumptions your costs would be: EXPENSES IF YOU DID REDEEM YOUR SHARES: 1 Year 3 Years 5 Years 10 Years Investor A $528 $745 $980 $1,653 Investor A1 $489 $679 $884 $1,475 Investor B $534 $718 $923 $1,590 Investor C $287 $579 $995 $2,159 Investor C1 $244 $446 $771 $1,691 Institutional $84 $262 $455 $1,014 EXPENSES IF YOU DID NOT REDEEM YOUR SHARES: 1 Year 3 Years 5 Years 10 Years Investor A $528 $745 $980 $1,653 Investor A1 $489 $679 $884 $1,475 Investor B $134 $418 $723 $1,590 Investor C $187 $579 $995 $2,159 Investor C1 $144 $446 $771 $1,691 Institutional $84 $262 $455 $1,014 The Fund is required to report interest expense associated with certain Fund investments. Such interest expense for the Fund for the most recent fiscal year (as reported in the Fund’s restated audited financial statements) was approximately 0.24%.However, the Fund did not actually pay such interest expense, and therefore, such interest expense is not included in the Total Annual Fund Operating Expenses. If the Fund had paid such interest expense, your 1, 3, 5 and 10 year expenses if you did/did not redeem your shares would be: 5 EXPENSES IF YOU DID REDEEM YOUR SHARES: 1 Year 3 Years 5 Years 10 Years Investor A $551 $817 $1,102 $1,915 Investor A1 $513 $751 $1,008 $1,742 Investor B $558 $790 $1,045 $1,845 Investor C $311 $652 $1,119 $2,410 Investor C1 $267 $517 $892 $1,944 Institutional $108 $337 $585 $1,294 EXPENSES IF YOU DID NOT REDEEM YOUR SHARES: 1 Year 3 Years 5 Years 10 Years Investor A $551 $817 $1,102 $1,915 Investor A1 $513 $751 $1,008 $1,742 Investor B $158 $490 $845 $1,845 Investor C $211 $652 $1,119 $2,410 Investor C1 $167 $517 $892 $1,944 Institutional $108 $337 $585 $1,294 The Financial Highlights tables for the Fund are deleted and replaced with the following: FINANCIAL HIGHLIGHTS The Financial Highlights table is intended to help you understand the Fund’s financial performance for the past five years.Investor A and Investor C shares had not commenced operations as of July 31, 2006; therefore, financial performance information is provided for Investor A and Investor C shares for the period from October 2, 2006 (commencement of operations) to January 31, 2007 only.Certain information reflects the financial results for a single Fund share. The total returns in the table represent the rate an investor would have earned or lost on an investment in the Fund (assuming reinvestment of all dividends).The information (except with respect to the periods ended January31, 2007) has been audited by Deloitte & Touche LLP, whose report, along with the Fund’s financial statements, is included in the Fund’s Annual Report (as restated), which is available upon request. 6 Investor A Investor A1 For the Period October 2, 2006(e) to January 31, 2007 (unaudited) For the Six Months Ended January 31, 2007 (unaudited) For the Year Ended July 31, 2006 2005 2004 2003 2002 Per Share Operating Performance: Net asset value, beginning of period $ 10.40 $ 10.26 $ 10.45 $ 10.14 $10.04 $10.19 $10.13 Investment income – net .12 (a) .22 (a) .45 (a) .48 (a) .52(a) .52(a) .51 Realized and unrealized gain (loss) – net (.03 ) .10 (.20 ) .31 .10 (.15) .06 Total from investment operations .09 .32 .25 .79 .62 .37 .57 Less dividends from investment income – net (.14 ) (.22 ) (.44 ) (.48 ) (.52) (.52) (.51) Net asset value, end of period $ 10.35 $ 10.36 $ 10.26 $ 10.45 $10.14 $10.04 $10.19 Total Investment Return: (b) Based on the net asset value per share .87 %(d) 3.14 %(d) 2.49 % 7.98 % 6.24% 3.66% 5.81% Ratios to Average Net Assets: Expenses, net of reimbursement and excluding interest expense and fees 1.06 %(c) .90 %(c) .88 % .89 % .87% .88% .89% Expenses, net of reimbursement 1.37 %(c) 1.21 %(c) 1.12 % 1.14 % .99% 1.03% 1.11% Expenses 1.37 %(c) 1.21 %(c) 1.12 % 1.14 % .99% 1.03% 1.11% Investment income – net 4.06 %(c) 4.25 %(c) 4.30 % 4.68 % 5.05% 5.08% 5.07% Supplemental Data: Net assets, end of period (in thousands) $ 1,694 $ 52,570 $ 59,210 $ 59,586 $57,521 $57,610 $43,909 Portfolio turnover 8 % 8 % 45 % 49 % 28% 41% 36% (a)Based on average shares outstanding. (b)Total investment returns exclude the effect of sales charges. (c)Annualized. (d)Aggregate total investment return. (e)Commencement of operations. 7 FINANCIAL HIGHLIGHTS (continued) Investor B Investor C Six Months Ended January 31, 2007 (unaudited) For the Year Ended July 31, For the Period October 2, 2006(e) to January 31, 2007 (unaudited) 2006 2005 2004 2003 2002 Per Share Operating Performance: Net asset value, beginning of period $10.28 $10.47 $10.15 $10.06 $10.20 $10.14 $10.40 Investment income – net .20(a) .40(a) .44(a) .48(a) .48(a) .47 .09(a) Realized and unrealized gain (loss) – net .10 (.19) .32 .09 (.14) .06 (.03) Total from investment operations .30 .21 .76 .57 .34 .53 .06 Less dividends from investment income – net (.20) (.40) (.44) (.48) (.48) (.47) (.11) Net asset value, end of period $10.38 $10.28 $10.47 $10.15 $10.06 $10.20 $10.35 Total Investment Return: (b) Based on the net asset value per share 2.93%(d) 2.08% 7.65% 5.70% 3.35% 5.38% .62%(d) Ratios to Average Net Assets: Expenses, net of reimbursement and excluding interest expense and fees 1.30%(c) 1.29% 1.30% 1.28% 1.28% 1.29% 1.81%(c) Expenses, net of reimbursement 1.61%(c) 1.52% 1.55% 1.40% 1.43% 1.51% 2.12%(c) Expenses 1.61%(c) 1.52% 1.55% 1.40% 1.44% 1.51% 2.12%(c) Investment income – net 3.82%(c) 3.90% 4.29% 4.64% 4.67% 4.65% 3.31%(c) Supplemental Data: Net assets, end of period (in thousands) $21,062 $25,614 $35,340 $41,705 $61,098 $73,034 $345 Portfolio turnover 8% 45% 49% 28% 41% 36% 8% (a)Based on average shares outstanding. (b)Total investment returns exclude the effect of sales charges. (c)Annualized. (d)Aggregate total investment return. (e)Commencement of operations. 8 FINANCIAL HIGHLIGHTS (continued) Investor C1 Institutional For the Year Ended July 31, Six Months Ended January 31, 2007 (unaudited) For the Year Ended July 31, Six Months Ended January 31, 2007 (unaudited) 2006 2005 2004 2003 2002 2006 2005 2004 2003 2002 Per Share Operating Performance: Net asset value, beginning of period $10.26 $10.45 $10.14 $10.04 $10.18 $10.13 $10.28 $10.47 $10.15 $10.06 $10.20 $10.14 Investment income – net .20(a) .39(a) .43(a) .47(a) .47(a) .46 .23(a) .46(a) .49(a) .53(a) .53(a) .52 Realized and unrealized gain (loss) – net .09 (.19) .31 .10 (.14) .05 .09 (.23) .32 .09 (.14) .06 Total from investment operations .29 .20 .74 .57 .33 .51 .32 .23 .81 .62 .39 .58 Less dividends from investment income – net (.19) (.39) (.43) (.47) (.47) (.46) (.22) (.42) (.49) (.53) (.53) (.52) Net asset value, end of period $10.36 $10.26 $10.45 $10.14 $10.04 $10.18 $10.38 $10.28 $10.47 $10.15 $10.06 $10.20 Total Investment Return: (b) Based on the net asset value per share 2.88%(d) 1.98% 7.44% 5.70% 3.24% 5.17% 3.19%(d) 2.60% 8.19% 6.24% 3.87% 5.91% Ratios to Average Net Assets: Expenses, net of reimbursement and excluding interest expenses and fees 1.41%(c) 1.39% 1.40% 1.38% 1.38% 1.39% .80%(c) .78% .79% .78% .77% .79% Expenses, net of reimbursement 1.72%(c) 1.62% 1.65% 1.50% 1.54% 1.61% 1.10%(c) 1.02% 1.04% .89% .93% 1.01% Expenses 1.72%(c) 1.62% 1.65% 1.50% 1.54% 1.61% 1.10%(c) 1.02% 1.04% .89% .93% 1.01% Investment income – net 3.74%(c) 3.80% 4.17% 4.54% 4.57% 4.56% 4.32%(c) 4.40% 4.78% 5.15% 5.18% 5.16% Supplemental Data: Net assets, end of period (in thousands) $18,051 $17,472 $16,229 $13,381 $14,759 $10,489 $22,669 $23,603 $20,647 $19,681 $22,053 $25,886 Portfolio turnover 8% 45% 49% 28% 41% 36% 8% 45% 49% 28% 41% 36% (a) Based on average shares outstanding. (b) Total investment returns exclude the effect of sales charges.Effective December 28, 2005, Institutional Shares are no longer subject to any front-end salescharges. (c) Annualized. (d) Aggregate total investment return. 9 The following changes are made to the Fund’s Prospectus effective October 3, 2006. The discussion of how to exchange shares in the table outlining how to buy, sell, transfer and exchange shares in the section entitled “Your Account — How to Buy, Sell, Transfer and Exchange Shares” is amended to delete the following sentence: You must have held the shares used in the exchange for at least 15 calendar days before you can exchange to another fund. In addition, the section entitled “Your Account — How to Buy, Sell, Transfer and Exchange Shares — Short-Term Trading” is amended to delete the following sentences: Shareholders may not exchange their shares of the Fund for shares of another mutual fund advised by the Manager or its affiliates unless they have held the shares to be used in the exchange for at least fifteen days. The Fund will reject purchase orders from investors who have previously purchased and sold shares of the Fund within a fifteen day period. The immediately following sentence is amended to read as follows: The Fund will reject purchase orders from market timers or other investors if Fund management, in its discretion, has determined that such orders are short-term or excessive, and will be disruptive to the Fund. The following is inserted as a new section immediately following the section entitled “Your Account — How to Buy, Sell, Transfer and Exchange Shares —
